DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.  In particular, claim 1 includes the limitation “turnably coupled in an X shape”.  It is unclear what function or structure is required to fulfill this limitation.  Correction/clarification is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5, and 8, are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent No. 10,092,089 (“Yuan”).
Claim 1
Yuan discloses a table device comprising: a link member in which two long members are turnably coupled in an X-shape (Fig. 12); an expansion/contraction mechanism that expands/contracts with at least a pair of the link members arranged facing each other (linkages 21 and 22); a table that is disposed on one end side of the expansion/contraction mechanism and moves in an expansion/contraction direction of the expansion/contraction mechanism (table top 1); a support member, disposed on the other end side of the expansion/contraction mechanism (support member 23); a coupling member that couples opposing long members of the long members forming the expansion/contraction mechanism and moves with an expansion/contraction of the expansion/contraction mechanism (bottom block 231); and a regulating member that regulates a fluctuation of the coupling member that moves, when the expansion/contraction mechanism expands/contracts (torsion springs 2313 and pivot axles 2311/2312).  

Claim 2
Yuan discloses the table device according to claim 1, wherein the regulating member is a rod-shaped member, being inserted into a through hole provided in the coupling member and supported by the support member (Fig. 5, pivot axles 2311/2312 are rod shaped).  

Claim 5
Yuan discloses the table device according to claim 2, wherein the through hole is provided in the coupling member orthogonal to an axis center direction of the coupling member (Fig. 5).  

Claim 8
Yuan discloses the table device according to claim 2, wherein the coupling member is provided with a protrusion, and the through hole is provided in the protrusion so as to be orthogonal to an axis center direction of the coupling member (Figs. 5 and 12, rounded protrusion at end of base).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-12, 15, 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 10,092,089 (“Yuan”) in view of U.S. Patent Pub. 2002/0044811 (“Regev”).
Claim 11
Yuan discloses a printing apparatus comprising: the table device according to claim 1, wherein the table moves in a vertical direction (Fig. 12).
Yuan does not appear to explicitly disclose a recording medium on which printing is performed is placed on the table.  
Regev discloses a printer on a height adjustable table top holding recording medium (Fig. 1A).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a recording medium on which printing is performed is placed on the table, as disclosed by Regev, into the device of Yuan, for the purpose of printing on a wide range of materials (Regev, paragraph [0041]).
 
Claim 12
Yuan discloses a printing apparatus comprising: the table device according to claim 2, wherein the table moves in a vertical direction (Fig. 12).
Yuan does not appear to explicitly disclose a recording medium on which printing is performed is placed on the table.  
	Regev discloses a printer on a height adjustable table top holding recording medium (Fig. 1A).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a recording medium on which printing is performed is placed on the table, as disclosed by Regev, into the device of Yuan, for the purpose of printing on a wide range of materials (Regev, paragraph [0041]).

Claim 15
Yuan discloses a printing apparatus comprising: the table device according to claim 5, wherein the table moves in a vertical direction (Fig. 12).
Yuan does not appear to explicitly disclose a recording medium on which printing is performed is placed on the table.  
	Regev discloses a printer on a height adjustable table top holding recording medium (Fig. 1A).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a recording medium on which printing is performed is placed on the table, as disclosed by Regev, into the device of Yuan, for the purpose of printing on a wide range of materials (Regev, paragraph [0041]).

Claim 18
Yuan discloses a printing apparatus comprising: the table device according to claim 8, wherein the table moves in a vertical direction (Fig. 12).
Yuan does not appear to explicitly disclose a recording medium on which printing is performed is placed on the table.  
	Regev discloses a printer on a height adjustable table top holding recording medium (Fig. 1A).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a recording medium on which printing is performed is placed on the table, as disclosed by Regev, into the device of Yuan, for the purpose of printing on a wide range of materials (Regev, paragraph [0041]).

Claims 3, 4, 6, 7, 9, 10, are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 10,092,089 (“Yuan”) in view of U.S. Patent Pub. 2016/0236493 (“Lyman”).
Claim 3
Yuan discloses the table device according to claim 1, and the expansion/contraction mechanism is expanded/contracted as the coupling member is moved by rotation of the rod-shaped member (col. 4, lns 15-30).  
Yuan discloses pivot axles screwed into through holes (Fig. 5) but does not appear to explicitly disclose wherein a female screw is provided in the through hole disposed at a predetermined position, a male screw is provided in the regulating member that is a rod-shaped member, and screwed into the through hole.
Lyman discloses a printing device including a variety of mechanical fasteners combining multiple pieces (paragraph [0120]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein a female screw is provided in the through hole disposed at a predetermined position, a male screw is provided in the regulating member that is a rod-shaped member, and screwed into the through hole, as disclosed by Lyman, into the device of Yuan, for the purpose of reversibly fastening for replacement or access, two or more components forming the print apparatus.

Claim 4
Yuan discloses the table device according to claim 2, and the expansion/contraction mechanism is expanded/contracted as the coupling member is moved by rotation of the rod-shaped member (col. 4, lns 15-30).  
Yuan discloses pivot axles screwed into through holes (Fig. 5) but does not appear to explicitly disclose wherein a female screw is provided in the through hole disposed at a 
Lyman discloses a printing device including a variety of mechanical fasteners combining multiple pieces (paragraph [0120]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein a female screw is provided in the through hole disposed at a predetermined position, a male screw is provided in the regulating member that is a rod-shaped member, and screwed into the through hole, as disclosed by Lyman, into the device of Yuan, for the purpose of reversibly fastening for replacement or access, two or more components forming the print apparatus.

Claim 6
Yuan in view of Lyman discloses the table device according to claim 3, wherein the through hole is provided in the coupling member orthogonal to an axis center direction of the coupling member (Yuan, Fig. 5). 

Claim 7
Yuan in view of Lyman discloses the table device according to claim 4, wherein the through hole is provided in the coupling member orthogonal to an axis center direction of the coupling member (Yuan, Fig. 5).  

Claim 9
Yuan in view of Lyman discloses the table device according to claim 3, wherein 18File:097010usf the coupling member is provided with a protrusion, and the through hole is provided in the protrusion so as to be orthogonal to an axis center direction of the coupling member (Yuan, Figs. 5 and 12, rounded protrusion at end of base).    

Claim 10
Yuan in view of Lyman discloses the table device according to claim 4, wherein the coupling member is provided with a protrusion, and the through hole is provided in the protrusion so as to be orthogonal to an axis center direction of the coupling member (Yuan, Figs. 5 and 12, rounded protrusion at end of base).   

Claims 13, 14, 16, 17, 19, 20, are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 10,092,089 (“Yuan”) in view of U.S. Patent Pub. 2002/0044811 (“Regev”), further in view of U.S. Patent Pub. 2016/0236493 (“Lyman”).
Claim 13
Yuan in view of Lyman discloses a printing apparatus comprising: the table device according to claim 3, wherein the table moves in a vertical direction (Yuan, Fig. 12).
Yuan does not appear to explicitly disclose a recording medium on which printing is performed is placed on the table.  
	Regev discloses a printer on a height adjustable table top holding recording medium (Fig. 1A).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a recording medium on which printing is Regev, into the device of Yuan in view of Lyman, for the purpose of printing on a wide range of materials (Regev, paragraph [0041]).

Claim 14
Yuan in view of Lyman discloses printing apparatus comprising: the table device according to claim 4, wherein the table moves in a vertical direction (Yuan, Fig. 12).
Yuan does not appear to explicitly disclose a recording medium on which printing is performed is placed on the table.  
	Regev discloses a printer on a height adjustable table top holding recording medium (Fig. 1A).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a recording medium on which printing is performed is placed on the table, as disclosed by Regev, into the device of Yuan in view of Lyman, for the purpose of printing on a wide range of materials (Regev, paragraph [0041]).

Claim 16
Yuan in view of Lyman discloses a printing apparatus comprising: the table device according to claim 6, wherein the table moves in a vertical direction (Yuan, Fig. 12).
Yuan does not appear to explicitly disclose a recording medium on which printing is performed is placed on the table.  
	Regev discloses a printer on a height adjustable table top holding recording medium (Fig. 1A).
Regev, into the device of Yuan in view of Lyman, for the purpose of printing on a wide range of materials (Regev, paragraph [0041]).

Claim 17
Yuan in view of Lyman discloses a printing apparatus comprising: the table device according to claim 7, wherein the table moves in a vertical direction (Yuan, Fig. 12).
Yuan does not appear to explicitly disclose a recording medium on which printing is performed is placed on the table.  
	Regev discloses a printer on a height adjustable table top holding recording medium (Fig. 1A).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a recording medium on which printing is performed is placed on the table, as disclosed by Regev, into the device of Yuan in view of Lyman, for the purpose of printing on a wide range of materials (Regev, paragraph [0041]).

Claim 19
Yuan in view of Lyman discloses a printing apparatus comprising: the table device according to claim 9, wherein the table moves in a vertical direction (Yuan, Fig. 12).
Yuan does not appear to explicitly disclose a recording medium on which printing is performed is placed on the table.  
Regev discloses a printer on a height adjustable table top holding recording medium (Fig. 1A).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a recording medium on which printing is performed is placed on the table, as disclosed by Regev, into the device of Yuan in view of Lyman, for the purpose of printing on a wide range of materials (Regev, paragraph [0041]).


Claim 20
Yuan in view of Lyman discloses a printing apparatus comprising: the table device according to claim 10, wherein the table moves in a vertical direction (Yuan, Fig. 12).
Yuan does not appear to explicitly disclose a recording medium on which printing is performed is placed on the table.  
	Regev discloses a printer on a height adjustable table top holding recording medium (Fig. 1A).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a recording medium on which printing is performed is placed on the table, as disclosed by Regev, into the device of Yuan in view of Lyman, for the purpose of printing on a wide range of materials (Regev, paragraph [0041]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S Y LIN whose telephone number is (571)270-7911.  The examiner can normally be reached on M-F 8-4, TW M,W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERICA S LIN/Primary Examiner, Art Unit 2853